DETAILED ACTION
EXAMINER'S AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Heidi Hood, attorney for Applicant, on December 14, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 23, as amended by the 11/29/2021 after final submission, has been further amended as follows:
--23. (Currently Amended) A method for assembling a fairing assembly in a gas turbine engine, the method comprising: 
installing an annular inner band in the gas turbine engine, the inner band defining a plurality of inner pockets; 
inserting an inner end of each of a plurality of fairings into an inner pocket of the plurality of inner pockets; 
sliding an annular outer band into position with respect to the plurality of fairings such than an outer end of each of the plurality of fairings is received in an outer pocket of a plurality of outer pockets defined by the outer band, 
defining a non-through hole in a component of the fairing assembly; and 
securing a grommet in the non-through hole, 
wherein the grommet is a flared grommet that has a distal end with a larger cross-section than a body of the grommet, 

defining an opening in a second component,
securing a swaged grommet in the opening,
inserting a pin into an opening defined by the grommet and the swaged grommet, and
welding a pin to the swaged grommet,
wherein the inner band is a single piece structure, and 
wherein the outer band is a single piece structure.--

The amendments made above have been made to incorporate allowable subject matter into independent claim 23 to place the claim into condition for allowance.  The added limitations correspond to those added to independent claim 9 in the 11/29/2021 after final amendment and were previously presented in dependent claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        



/JUSTIN D SEABE/Primary Examiner, Art Unit 3745